DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 10/10/2019. Claims 56-65 are amended. Claims 1-51 and 69 are cancelled. Claims 52-68 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 includes an improperly referenced document number, cited as number 67 on the IDS. The IDS has been annotated by the examiner with the appropriate document citation, based on the provided information.
Claim Objections
Claim 64 is objected to because of the following informalities:  
In claim 64, the phrase “rounded apex portion” should read “rounded apex wall”.
In claim 65, the phrase “single panel of fabric” should read “single sheet of fabric”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 52-54, 56-60, 62 and 64-65 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Storandt (US 3675264) or, in the alternative, under 35 U.S.C. 103 as obvious over Storandt.
	Regarding claim 52, Storandt discloses (abstract; col. 2 line 1-col. 4 line 52; figs. 1-11) a fingertip cleaning apparatus comprising:
	a three-dimensional structure (figs. 1-6) comprising:
		a fingertip receiving portion (figs. 1 and 3) comprising a conical wall (wall formed by confronting panels 2 and 3 which are generally conical, col. 2 lines 1-20; figs. 1 and 3), a rounded apex wall at a distal end of the conical wall (coterminous upper margin 4 which is generally rounded, col. 2 lines 1-20; figs. 1-3), a cavity having a top end that is closed by the rounded apex wall (finger pouch p, figs. 1-3), and an opening into the cavity defined, at least in part, by a lower edge of the conical wall (edge of sealed portions of panels 2 and 3, annotated fig. 1); and 
		a gripping portion (unsealed portions of panels 2 and 3) comprising a flap wall (hand grip extensions 9 and 10, col. 2 lines 20-30; fig. 1) that extends from a proximal end of the conical wall of the fingertip receiving portion (fig. 1); 
	wherein the three-dimensional structure is formed from a single sheet of fabric (dentrifice applicator A formed from single blank of flexible sheet material 1, col. 2 lines 1-20).
	However, Storandt fails to disclose wherein the single sheet of fabric is press molded into a shape-retaining structure. The claimed limitation wherein the single sheet of fabric is “press molded into a shape-retaining structure” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is 
	Thus, even though Storandt is silent as to the process of forming the single sheet of fabric, it appears that the product in Storandt would be the same or similar as that claimed, especially since both applicant’s product and the prior art product include a three-dimensional structure formed from a single sheet of fabric (col. 2 lines 1-20 of Storandt, para. [0068] of published application).

    PNG
    media_image1.png
    537
    810
    media_image1.png
    Greyscale

Annotated Figure 1 of Storandt
	Regarding claim 53, Storandt discloses the device of claim 52. Storandt further discloses wherein the flap wall comprises a first wall thickness measured from an inner surface of the flap wall to an outer surface of the flap wall (thickness of portion t of hand grip extensions 9 and 10, measured from inner folded portion to outer surface of hand grip extensions 9 and 10 as depicted in figs. 5 and 6 of dentrifice applicator C, which is similar to applicator A, col. 3 lines 15-29; figs. 5-6); and wherein at least 
	Regarding claim 54, Storandt discloses the device of claim 53. Storandt further discloses wherein the conical wall comprises the second wall thickness (panels 2 and 3 include conical portion as discussed above, figs. 1-6).
	Regarding claim 56, Storandt discloses the device of claim 54. Storandt further discloses wherein the conical wall has an annular portion adjacent the rounded apex wall having the second wall thickness (panels 2 and 3 are conical in nature as discussed above and would therefore include an annular portion adjacent rounded distal end as depicted in fig. 1, figs. 1-3).
	Regarding claim 57, Storandt discloses the device of claim 52. Storandt further discloses wherein the flap wall has a first stiffness and the conical wall has a second stiffness that is greater than the first stiffness (panels 2 and 3 adjacent upper margin 4 include stiffened portions, which one of ordinary skill would’ve understood to have a greater stiffness than hand grip extension 9 and 10, since hand grip extensions 9 and 10 remain unattached to side margins and therefore do not include stiffened portions; note dentrifice applicator B of fig. 4 is similar to dentrifice applicator A, col. 2 line 63-col. 3 line 9; fig. 4).
	Regarding claim 58, Storandt discloses the device of claim 52. Storandt further discloses wherein the conical wall circumscribes a cone axis that intersects an apex of the rounded apex wall; and wherein the conical wall forms a cone angle with the cone axis and the flap wall extends along a grip axis that forms a grip angle with the cone axis, the grip angle and cone angle being substantially the same (annotated fig. 1, which depicts the grip angle and the cone angle of dentrifice applicator A, which one 
	Regarding claim 59, Storandt discloses the device of claim 52. Storandt further discloses wherein in a free state, the fingertip cleaning apparatus retains the three-dimensional structure (finger pouch p defined prior to use, therefore, applicator retains structure, col 2 lines 1-20 and 47-59; fig. 1).
	Regarding claim 60, Storandt discloses the device of claim 52. Storandt further discloses wherein the opening into the cavity is substantially oval (fig. 3 depicts the opening into finger pouch p as substantially oval).
	Regarding claim 62, Storandt discloses the device of claim 52. Storandt further discloses wherein the single panel sheet of fabric is a nonwoven fibrous sheet (blank 1 may comprise non-woven fabric, col. 2 lines 30-39).
	Regarding claim 64, Storandt discloses the device of claim 52. Storandt further discloses wherein an outer surface of the rounded apex portion is smooth (panels 2 and 3 formed of sheet material 1, which one of ordinary skill would’ve understood to include at least a smooth portion at the distal end as depicted in fig. 1) and an outer surface of the flap wall is textured (fig. 6 depicts thickened portions folded outwardly at hand grip extensions 9 and 10, which one of ordinary skill would’ve understood to be textured on an outer surface, col. 3 lines 30-45; fig. 6).
	Regarding claim 65, Storandt discloses the device of claim 52. Storandt further discloses wherein the single panel of fabric is an absorbent material (blank 1 is moisture-absorptive, col. 2 lines 30-39) and the three-dimensional structure is loaded with a skin cleaning liquid (blank 1 treated with dentrifice agent, col. 2 lines 40-45).
Claim(s) 52 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oradini, SR. (US 2010/0088794 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Oradini, SR.
Regarding claim 52, Oradini, SR. discloses (abstract; paras. [0050]-[0057]; figs. 1-2E) a fingertip cleaning apparatus comprising:
	a three-dimensional structure (figs. 2A-2E) comprising:
		a fingertip receiving portion (cover 11, which is similar to cover 10, adapted to fit onto finger, of a user, paras. [0056]-[0057]; figs. 1-2E and 9I) comprising a conical wall (covers 10 and 11 generally cylindrical, figs. 1-2E), a rounded apex wall at a distal end of the conical wall (distal end 16 may be rounded, para. [0053]), a cavity having a top end that is closed by the rounded apex wall (chamber 19, fig. 1), and an opening into the cavity defined, at least in part, by a lower edge of the conical wall (annotated fig. 2C); and 
		a gripping portion comprising a flap wall (outer edge 15 disposed at an angle, para. [0057]) that extends from a proximal end of the conical wall of the fingertip receiving portion (annotated fig. 2C); 
	wherein the three-dimensional structure is formed from a single sheet of fabric (finger cover formed from single sheet-like member such as vinyl, which is a known fabric as evidenced by US 4187844 to Caprio in col. 3 lines 35-54 describing vinyl as a fabric, paras. [0054]-[0055] of Oradini, SR.).
	However, Oradini, SR. fails to disclose wherein the single sheet of fabric is press molded into a shape-retaining structure. The claimed limitation wherein the single sheet of fabric is “press molded into a shape-retaining structure” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
	Thus, even though Oradini, SR. is silent as to the process of forming the single sheet of fabric, it appears that the product in Oradini, SR. would be the same or similar as that claimed, especially since 

    PNG
    media_image2.png
    574
    513
    media_image2.png
    Greyscale

Annotated Figure 2C of Oradini, SR.
Claim(s) 68 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storandt.
	Regarding claim 68, Storandt discloses (abstract; col. 2 line 1-col. 4 line 52; figs. 1-11) a fingertip cleaning apparatus comprising:
	a three-dimensional structure (figs. 1-6) comprising:
		a fingertip receiving portion (figs. 1 and 3) comprising a conical wall (wall formed by confronting panels 2 and 3 which are generally conical, col. 2 lines 1-20; figs. 1 and 3), an apex wall at a distal end of the conical wall (coterminous upper margin 4 at a distal end of panels 2 and 3, col. 2 lines 1-
		a gripping portion (unsealed portions of panels 2 and 3) comprising a flap wall (hand grip extensions 9 and 10, col. 2 lines 20-30; fig. 1) that extends from a proximal end of the conical wall of the fingertip receiving portion (fig. 1), the flap wall comprising a first wall thickness measured from an exposed inner surface of the flap wall to an exposed outer surface of the flap wall (thickness of portion t of hand grip extensions 9 and 10, measured from inner folded portion to outer surface of hand grip extensions 9 and 10 as depicted in figs. 5 and 6 of dentrifice applicator C, which is similar to applicator A, col. 3 lines 15-29; figs. 5-6); and 
		wherein at least one of the apex wall and the conical wall comprise a second wall thickness measured from an exposed inner surface of the fingertip receiving portion to an exposed outer surface of the fingertip receiving portion (thickness of panels 2 and 3), the second wall thickness being less than the first wall thickness (overlapping portions constitute thickened portions, which one of ordinary skill would’ve understood to be thicker than panels 2 and 3, figs. 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Storandt in view of Hansen (US 5487201).
	Regarding claim 55, Storandt discloses the device of claim 54. 
	However, Storandt fails to disclose wherein the rounded apex wall has a third wall thickness measured from an inner surface of the fingertip receiving portion to an outer surface of the fingertip receiving portion, the third wall thickness being greater than the second wall thickness.
	Hansen teaches (col. 3 line 36-col. 4 line 19; figs. 1-2), in the same field of endeavor, a tooth cleaning device comprising a fingertip receiving portion (sleeve shaped oral wipe receives finger, fig. 1) comprising a conical wall (wall of sleeve shaped oral wipe, see fig. 2) and an apex wall (distal end of sleeve shaped oral wipe at 14, figs. 1-2), wherein the thickness of the apex wall is greater than the thickness of the conical wall (sleeve corner 14 is thickened due to folded piece of material 11, which one of ordinary skill would’ve understood to be thicker than rest of device, figs. 1-2), for the purpose of providing a sturdy point where the sleeve corner can be used as a pick to clean areas between teeth and 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Storandt’s device with the thickened distal end, such that the distal end is thicker than the conical wall as claimed, as taught by Hansen, in order to provide a sturdy distal end of the device, which would provide the capability of cleaning areas between teeth for oral cleaning with a sturdier distal end.
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Storandt in view of Sabet (US 2014/0223682 A1).
	Regarding claim 61, Storandt discloses the device of claim 60.
	However, Storandt fails to disclose wherein the opening into the cavity is substantially circular.
	Sabet teaches (para. [0038]; figs. 1-2), in the same field of endeavor, a finger-mounted toothbrush including a fingertip receiving portion (body 102 includes opening to receive finger, figs. 1-2), and an opening into a cavity that is substantially circular (inner surface of body 102 is substantially rounded toward cavity 300, which one of ordinary skill would’ve understood to be substantially circular, see fig. 2).
	Therefore, Storandt fails to teach the opening being substantially circular, but does teach the opening of a fingertip receiving portion being substantially oval, and Sabet teaches the opening of a fingertip receiving portion of a similar device being substantially circular and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the opening being substantially circular, instead of substantially oval as taught by Storandt, because Sabet teaches that these are .
Claims 63 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Oradini, SR. in view of Berg (US 4875247).
	Regarding claim 63, Oradini, SR. discloses the device of claim 52.
	However, Oradini, SR. fails to disclose wherein the fingertip cleaning apparatus is free of seams.
	Berg teaches (col. 3 lines 17-28; fig. 1), in the same field of endeavor, a tooth cleaning apparatus free of seams (10 formed of a continuous sheet), for the purpose of providing a continuous sheet of material for the device, which would simplify manufacturing of the device and avoid abrading of the gums (col. 2 lines 10-37 and col. 3 lines 17-28).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oradini, Sr.’s device such that the device would be free of seams, as taught by Berg, in order to provide a continuous sheet of material for the device, which would simplify manufacturing of the device and avoid abrading of the gums.

	Regarding claim 67, Oradini, SR. discloses (abstract; paras. [0050]-[0057]; figs. 1-2E) a fingertip cleaning apparatus comprising:
	a three-dimensional structure (figs. 2A-2E) comprising:
		a fingertip receiving portion (cover 11, which is similar to cover 10, adapted to fit onto finger, of a user, paras. [0056]-[0057]; figs. 1-2E and 9I) comprising a conical wall (covers 10 and 11 generally cylindrical, figs. 1-2E), an apex wall at a distal end of the conical wall (distal end 16, para. [0053]), a cavity having a top end that is closed by the apex wall (chamber 19, fig. 1), and an opening into the cavity defined, at least in part, by a lower edge of the conical wall (annotated fig. 2C); and 

	However, Oradini, SR. fails to disclose wherein the three-dimensional structure is free of seams.
	Berg teaches (col. 3 lines 17-28; fig. 1), in the same field of endeavor, a tooth cleaning apparatus free of seams (10 formed of a continuous sheet), for the purpose of providing a continuous sheet of material for the device, which would simplify manufacturing of the device and avoid abrading of the gums (col. 2 lines 10-37 and col. 3 lines 17-28).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oradini, Sr.’s device such that the device would be free of seams, as taught by Berg, in order to provide a continuous sheet of material for the device, which would simplify manufacturing of the device and avoid abrading of the gums.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Storandt in view of Ascione (US 5670137).
	Regarding claim 66, Storandt discloses the device of claim 65. 
	However, Storandt fails to disclose wherein the skin cleaning liquid is an aqueous solution comprising phenoxyethanol.
	Ascione teaches (col. 1 lines 1-67, col. 4 lines 32-42), in the same field of endeavor, a dentrifice agent for a toothbrush including an aqueous solution comprising phenoxyethanol (dentrifice compositions introduced in aqueous medium including phenoxyethanol, col. 1 lines 49-67, col. 4 lines 32-42), for the purpose of providing a sufficient antibacterial agent for oral use (col. 4 lines 32-42).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Storandt’s dentrifice agent to include phenoxyethanol, as taught by Ascione, in order to provide a sufficient antibacterial agent for oral use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2439056 to Rathbun, disclosing a fingertip cleaning apparatus formed from a single piece of material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DIANE D YABUT/Primary Examiner, Art Unit 3771